Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P0” and “P1” has been used to designate both reference planes  and portions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraphs 8 and  39, vectors such as                                 
                                    
                                        
                                            v
                                        
                                        →
                                    
                                
                             and                                 
                                    
                                        
                                            B
                                        
                                        →
                                    
                                
                             are formatted in subscript.
Appropriate correction is required.

Claim Objections
Claim 4 objected to because of the following informalities:
In claim 1, “are rotational symmetry” should read  “are rotationally symmetric”
In  claim 4, vectors such as                                 
                                    
                                        
                                            v
                                        
                                        →
                                    
                                
                             and                                 
                                    
                                        
                                            B
                                        
                                        →
                                    
                                
                             are formatted in subscript.
In claim 9, line 2 and line 3 “are rotational symmetry” should read “are rotationally symmetric”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the processor divides the first magneto-resistive sensors into a first portion and a third portion different from each other and divides the second magneto-resistive sensors into a second portion and a fourth portion different from each other” which is indefinite. It is unclear what is meant by the phrase the processor divides the magneto-resistive sensors into different portions.  Would this require some concrete action by the processor, or would it merely require that the algorithm being run by the processor treat the sensors in a particular portion identically or collectively, in a separate manner from dealing with the sensors in the other portions?  Or is it merely intended to establish the separate portions so that later claim limitations can be explained, without any particular requirement on what the processor has to do?  In specific operations recited by the applicant, such as computing the Jacobian or the change in magnetic field over time, the processor uses measurements from all of the sensors.  In what sense are the sensors divided into four portions when these computations are done?  It appears this language may be to simply establish the first and second portions for the steps executed by the processor in step 1. For the purpose of compact prosecution only, the claim will be interpreted as “the first magneto-resistive sensors comprise a first portion and a third portion different from each other and the second magneto-resistive sensors comprise a second portion and a fourth portion different from each other”. 
Claims 2-9 do not resolve this issue and are rejected similarly.
Claim 9 recites a limitation which renders the claim indefinite in view of the limitations of claim 1 . Claim 9 recites “wherein the first portion and the second 20portion are rotational symmetry to each other, and the third portion and the fourth portion are rotational symmetry to each other” while claim 1 recites “the processor defines at least one first coordinate system from the first portion of the first magneto-resistive sensors and the second portion of the second magneto- resistive sensors, and the processor defines at least one second coordinate system from the third portion of the first magneto-resistive sensors and the fourth portion of the second magneto- 20resistive sensors, wherein the first coordinate system and the second coordinate system are rotational symmetry to each other”. The limitations of claim 1 and claim 9 do not appear to be simultaneously attainable, and no such arrangement appears in the applicant’s figures. Fig. 3A-3D demonstrate arrangements where the limitation of claim 9 is met, however, this is only under the conditions that the first coordinate system is formed from portion 1 and portion 4, while the second coordinate system is formed from portion 2 and portion 3.  It appears that this is a typographical error, wherein the portion of the first coordinate system is rotationally symmetric to the corresponding portion of the second coordinate system. For the purpose of compact prosecution only, claim 9 will be interpreted as “wherein the first portion and the fourth portion are rotationally symmetric to each other, and the third portion and the second portion are rotationally symmetric to each other”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greelish (US 2005/0099177 A1).

Regarding claim 1, (as best interpreted under 112b issue), Greelish discloses a motion sensing module comprising:
a plurality of first magneto-resistive sensors, disposed on a first reference plane; (annotated Figure 2, sensor 1-4, three axis magnetometers 22 sensors 00, 01, 02, and 03; Paragraph 12, sensors are giant magneto resistance sensors)
a plurality of second magneto-resistive sensors, disposed on a second reference plane; (annotated Figure 2, set of giant magneto resistive sensors on upper plane, sensors 10, 11, 12, 13)
wherein the first reference plane is different from the second reference plane and parallel to the second reference plane, wherein positions of the first magneto-resistive sensors correspond to 10positions of the second magneto-resistive sensors, respectively; (Figure 2, corresponding sensors at corners of cube on top plane and bottom plane)
and a processor, coupled to the first magneto-resistive sensors and the second magneto- resistive sensors, (Paragraph 26, computation unit 62) 
wherein the first magneto-resistive sensors comprise a first portion and a third portion different from each other and the second magneto-resistive sensors comprises a second portion and a fourth portion different from each other. (Paragraph 34, gradient detection performed by comparing magnetometer reading at a corner to compare to the readings of distal ends in x, y, z direction.) While calculating the magnetic field gradient using sensor 00 as origin, the first plane is grouped into first portion used in calculation (sensors 00, 01, 02) and third portion not used in this calculation (sensor 03) and the second plane is grouped into second portion used in calculation of gradient (sensor 10) and fourth portion not used in this calculation (sensors 11, 12, 13).
15wherein the processor executes steps of: 
a step S1: the processor defines at least one first coordinate system from the first portion of the first magneto-resistive sensors and the second portion of the second magneto- resistive sensors, (Paragraph 34, annotated Figure 2, Sensor 00 as reference magnetometer for gradient detection as above) the processor defines at least one second coordinate system from the third portion of the first magneto-resistive sensors and the fourth portion of the second magneto- 20resistive sensors (Paragraph 34, annotated Figure 2, Sensor 13 as reference magnetometer for gradient detection as above) , wherein the first coordinate system and the second coordinate system are rotational symmetry to each other (annotated Figure 2).
and a step S2: the first magneto-resistive sensors and the second magneto-resistive sensors generate a plurality of sensing results according to an external magnetic field (Paragraph 61 measure magnetic anomaly gradient vector), and the processor performs calculations according to the sensing results based on the first coordinate system and the second coordinate system to obtain a calculation result and measures motion information-15-File:091916usf according to the calculation result.  (Paragraph 58-59, magnetic anomaly gradient vector calculated and used to compensate heading deviations of inertial management unit for corrected inputs to ascertain vehicle position).


Regarding claim 6, (as best interpreted under 112b issue), Greelish discloses the motion sensing module of claim 1, wherein the processor uses one of the first magneto-resistive sensors in the first portion as a coordinate origin magneto-resistive sensor, and uses two of the first magneto-resistive sensors -16-File:091916usf adjacent to the coordinate origin magneto-resistive sensor in the first portion and one of the second magneto-resistive sensors corresponding to the coordinate origin magneto-resistive sensor as coordinate direction magneto-resistive sensors, wherein a vector from the coordinate origin magneto-resistive sensor to one of the 5coordinate direction magneto-resistive sensors is defined as a direction vector of the first coordinate system. (Paragraph 34, gradient detection performed by comparing magnetometer reading at a corner to compare to the readings of distal ends in x, y, z direction, annotated Figure 2, sensor 00 as coordinate origin, sensors 01 and 02 as sensors adjacent to origin, and sensor 10 as sensor corresponding to the coordinate origin sensor. )
Regarding claim 7, (as best interpreted under 112b issue), Greelish discloses the motion sensing module of claim 1, wherein the processor uses one of the second magneto-resistive sensors in the second portion as a coordinate origin magneto-resistive sensor, and uses two of the second magneto-resistive 10sensors adjacent to the coordinate origin magneto-resistive sensor in the second portion and one of the first magneto-resistive sensors corresponding to the coordinate origin magneto-resistive sensor as coordinate direction magneto-resistive sensors, wherein a vector from the coordinate origin magneto-resistive sensor to one of the coordinate direction magneto-resistive sensors is defined as a direction vector of the second 15coordinate system. (Paragraph 34, gradient detection performed by comparing magnetometer reading at a corner to compare to the readings of distal ends in x, y, z direction, annotated Figure 2, sensor 13 as coordinate origin, sensors 11 and 12 as sensors adjacent to origin, and sensor 03 as sensor corresponding to the coordinate origin sensor. )
Regarding claim 8, Greelish discloses the motion sensing module of claim 1, wherein the positions of the first magneto-resistive sensors are aligned with the positions of the second magneto-resistive sensors in a one to one manner. (Figure 2, corresponding sensors at corners of cube on top plan and bottom plane.)
Regarding claim 9, Greelish discloses the motion sensing module of claim 1, wherein the first portion and the fourth portion are rotationally symmetric to each other (annotated figure 2, first portion sensors 00, 01, 02 is rotationally symmetric to fourth portion sensors 13, 11, 12) , and the third portion and the second portion are rotationally symmetric to each other (annotated figure 2, third portion sensor 03 is rotationally symmetric to second portion sensor 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greelish (US 2005/0099177 A1).
Regarding claim 2, Greelish discloses the motion sensing module of claim 1. Greelish further discloses the motion sensing module wherein the processor further executes steps of: a step S3: repeating the step S1 and the step S2 to obtain calculation results 5corresponding to other first coordinate systems and other second coordinate systems; (Paragraph 22, for each corner there is an arrangement of devices to allow a gradient measurement; Paragraph 25-26 repeat process for every pair of sensors differential comparison for every pair of sensors).
Greelish does not specifically disclose a step S4: obtaining and averaging at least a portion of all the calculation results to measure the motion information. Greelish does disclose the purpose of the measurement of the magnetic gradient is to compensate the measurements of the compass 36 and gyroscope of the remove operated vehicle (ROV), (Paragraph 59, compass 36, gyroscope 38, ROV 12).  As the compass and gyroscope are located centrally within the ROV, the compensation of the two instruments would be best performed using the magnetic anomaly gradient at the center of the array of sensors.  Averaging the results of the measurements of the corner would allow an estimation of the magnetic gradient at the center of the array where the compass and gyroscope are located.  
 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to average the measured magnetic field gradient of the different corners. Doing so would allow an improve the estimation magnetic field gradient at the center of the magnetometer array, such that the compensation of the compass and gyroscope is improved.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Greelish in view of Dorveaux (NPL – Magneto-inertial navigation).

Regarding claim 3, Greelish does not disclose a motion sensing module wherein the motion information is a velocity of the to-be-measured object.
	Dorveaux discloses using a set of spatially distributed magnetometers to measure the magnetic field and magnetic gradients to determine the velocity of an object. (Pg. 20-21)
	Greelish and Dorveaux are analogous arts as both disclose using measurements of magnetic field and magnetic field gradients for position tracking. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use the magnetic field and magnetic field measurements recorded by the magnetometer array of Greelish to calculate the velocity of the to-be-measured object. Doing so would allow system to check for errors in navigation due to position drift in an inertial navigation system.
Regarding claim 4, Dorveaux further discloses wherein in the step S2, the processor performs the calculations according to the sensing results to measure the velocity of the to-be-measured object by an equation:                 
                    
                        
                            v
                        
                        →
                    
                    =
                    
                        
                            J
                            
                                
                                    
                                        
                                            B
                                        
                                        →
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    ×
                    
                        
                            d
                            
                                
                                    B
                                
                                →
                            
                        
                        
                            d
                            t
                        
                    
                
              15wherein                  
                    
                        
                            v
                        
                        →
                    
                
             is the velocity of the to-be-measured object,                 
                    
                        
                            J
                            
                                
                                    
                                        
                                            B
                                        
                                        →
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                
             is an inverse matrix of a matrix obtained by the processor after performing a Jacobian matrix operation according to the sensing results based on the first coordinate system and the second coordinate system, and                 
                    
                        
                            d
                            
                                
                                    B
                                
                                →
                            
                        
                        
                            d
                            t
                        
                    
                
             is a differential operation of the sensing results with respect to time. (Dorveaux Pg. 13-14,                  
                    
                        
                            d
                            B
                            (
                            X
                            
                                
                                    t
                                
                            
                            )
                        
                        
                            d
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    d
                                    B
                                    
                                        
                                            X
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    X
                                
                            
                        
                    
                    V
                    
                        
                            t
                        
                    
                
             shown at top of page 14 is mathematically identical to the equation of Claim 4 above).
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to implement programming to measure the velocity of the to-be-measured object using the measured Jacobian and time variance of the magnetic field of the sensing results of the first and second coordinate system. Doing so would allow the calculations to use well established techniques to measure the velocity.
Regarding claim 5, Dorveaux further discloses a motion sensing calculation wherein integrating the velocity of the 20to-be-measured object with respect to time, the processor obtains position information of the to- be-measured object at a specific time according to an initial position of the to-be-measured object. (Dorveaux; Pg.21, Figure 2.3 integrate velocity from an initial position to get a position in the velocity frame; Pg. 69, Equation 42.0, pg. 86, 87, Figure 5.2-5.3) 
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to integrate the velocity measurements of the motion sensor module to obtain a position information for specific time. Doing so would allow sensor information collected during the travel of the to be measured object to be correlated with a specific position to create a mapping of sensor data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857